ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
hit is ordered that the conditional admission of Bradley J. Trevino, Louisiana Bar Roll number 33694, be and hereby is extended for a period which coincides with respondent’s September 29, 2016 contract with the Judges and Lawyers Assistance Program. During the extended period of conditional admission, respondent shall remain subject to all conditions set forth in our judgment of June 17, 2011. It is further ordered that the motion to revoke respondent’s conditional admission filed by the Office of Disciplinary Counsel on Janu*866ary 4, 2016 be and hereby is denied as moot.